Citation Nr: 1218232	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, is not a patient in a nursing home, and is not permanently bedridden.

2.  The competent evidence shows that the Veteran is not prevented from walking without assistance or aid, performing self-care tasks or other activities of daily living, or protecting himself from the dangers or hazards of his daily environment due to physical or mental incapacity.

3.  The competent evidence shows that the Veteran is not precluded from leaving his home or its immediate premises due to physical or mental incapacity, nor does he have a single permanent disability ratable at 100 percent and another separate and distinct disability separately ratable at 60 percent or more.


CONCLUSION OF LAW

The basic eligibility criteria for special monthly pension based on aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2003 and in May 2005, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submitted evidence showing that he met one of the conditions demonstrating the need for aid and attendance and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's claim of entitlement to special monthly pension.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2005 VCAA notice letter and in separate November 2006 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the VCAA notice letters were issued prior to the March 2006 rating decision currently on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  As the Board noted previously in its September 2010 remand, the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  His SSA disability award was converted automatically to "old age" benefits when he turned 65 and his SSA records were destroyed when he turned 72.  The Board thus concluded in September 2010 that, because the Veteran was over 72, there was no duty to attempt to obtain his SSA records.

The Veteran also has been provided with VA examinations which address his contended entitlement to special monthly pension.  VA also has obtained a medical opinion regarding the Veteran's alleged need for aid and attendance based on the severity of his current disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he is entitled to special monthly pension (SMP) benefits.  He specifically contends that he is unable to leave his house due to the severity of his arthritis of the back.  He alternatively contends that he requires the regular assistance of another person in performing his activities of daily living due to the severity of his arthritis of the back.  Thus, it appears that the Veteran seeks SMP based on either the need for regular aid and attendance or at the housebound rate.

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  

Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, a patient in a nursing home because of mental or physical incapacity, or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Court has held that the Veteran must be unable to perform one of the enumerated disabling conditions found in 38 C.F.R. § 3.352(a) but his or her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of the regular aid and attendance of another person also may be met if he or she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

SMP is payable at the housebound rate if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Federal Circuit recently emphasized that all Veterans, regardless of the age at which they applied for SMP, are required to show that they have a single permanent disability rated 100 percent disabling in order to receive SMP.  See Chandler v. Shinseki, No. 2011-7030 (Apr. 11, 2012), 2012 WL 1194136 (C.A.Fed.), overruling Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The Board finds that the evidence does not support granting the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance or housebound status.  The competent evidence shows that the Veteran does not meet the eligibility criteria for special monthly pension (SMP) based on the need for regular and aid and attendance.  The Board notes initially that service connection is not in effect for any disabilities so the Veteran does not have a single disability rated as 100 percent disabling or sufficient additional disability rated as 60 percent disabling in order to be eligible for SMP.  Id.  The Veteran has lived in a rented room at a private home throughout the pendency of this appeal.  He does not contend, and the evidence does not show, that he is a patient in a nursing home.  There also is no competent evidence that the Veteran has been bedridden at any time during the pendency of this appeal.  For example, on VA aid and attendance examination in June 2005, the VA examiner stated that the Veteran "has the ability to protect himself from the hazards and danger[s] of [his] daily environment."  The Veteran drove himself to this VA examination.  He lived in a room that he rented in a house.  He cleaned the room himself, made his own meals, had normal vision, and was not permanently bedridden.  There was no bowel or bladder incontinence, hematochezia or melena, or dysuria or hematuria.  The Veteran reported that on a "typical day," he woke up in the morning, exercised, cleaned himself, shaved, prepared his breakfast, took a walk, read, and watched TV.  It was noted that the Veteran read and watched TV "during the entire day and this is his daily life."  The Veteran was able to dress and undress himself "and can button his clothes, shower and [perform] toileting and self-care generally."

On VA psychiatric examination in June 2005, the Veteran denied any symptoms of depression and had a stable mood, good appetite, normal sexual interest, and adequate energy.  He had no panic attacks or psychotic symptoms.  He got along well with others.  It was noted that he "does a little exercise, teaches some people how to play golf and he occasionally himself will swing a club."  He lived alone.  He was able to drive to his medical appointments and could drive up to 150 miles.  He was able to dress and undress himself and "retain cleanliness."  He had no difficulty attending to the wants of nature unaided.  He had no difficulty protecting himself from the hazards of daily living.  He walked with a cane and limped.  He attended church.  There were no significant limitations to his activities of daily living.  There was no impairment in social functioning.  

On VA aid and attendance examination in February 2006, the Veteran complained of chronic low back pain radiating in to the right lower extremity.  He was not accompanied to the examination and was not hospitalized.  He had good nutrition and a slow gait.  He was "somewhat stooped over [and] walks slowly with [a] cane."  There were no restrictions of the bilateral lower extremities.  His gait was painful and put pressure on the right lower extremity.  There was decreased range of motion of the lower spine on flexion and extension.  An magnetic resonance imaging (MRI) scan showed severe degenerative joint disease, a large right disc herniation at L4-L5, and marked canal stenosis at L2-L3 and L4-L5 with compression of the underlying thecal sac.  The VA examiner stated that these spinal conditions "would cause significant problems with standing and walking."  The Veteran had poor endurance and stamina due to his back pathology and had to sit down frequently.  He was able to walk less than 1 block without the assistance of another person.  He was able to leave "whenever he needs to.  However, he must ambulate slowly and stop frequently."  The Veteran needed a cane.  The VA examiner concluded that daily skilled services of another person were "not indicated."  The diagnoses were severe disc disease of the lumbosacral spine with sciatica and severe spinal stenosis of the lumbosacral spine.

On VA outpatient treatment in May 2009, a VA social worker stated that she had "provided Veteran with education regarding the criteria for aid and attendance, as Veteran is ambulatory and independent with his activities of daily living and does not seem to meet the criteria for aid and attendance."  The Veteran stated that he lived by himself and, once he paid his monthly rent and utilities, "he 'struggles' as he has very limited funds available for food and other basic needs."  The Veteran's VA primary care physician was contacted by the social worker and confirmed that the Veteran "does not meet the criteria for Aid and Attendance benefits at this time.  Veteran was informed and voiced understanding."

On VA aid and attendance examination in December 2010, the Veteran "states that mostly he stays at home [and] only goes out for medical appointments."  He was not permanently bedridden, currently hospitalized, and traveled to this examination by himself.  He was able to travel beyond his current domicile.  He used a cane and orthopedic brace.  He also stated that he used a back brace.  He experienced dizziness less than weekly and mild or occasional memory loss.  His imbalance affected his ability to ambulate "constantly (or nearly)."  He was unable to perform dressing and undressing and bathing.  Physical examination showed his posture was stooped, he was overweight, and his gait was normal.  He was able to walk up to a "few hundred yards" without the assistance of another person.  He needed aid (1 cane) for ambulation.  He was able to leave his home unrestricted.  His functional impairments were permanent.  His best corrected vision in both eyes was not 5/200 or worse.  There was no limitation of motion or deformity in either the cervical or lumbosacral spine.  The function of the bilateral upper extremities was normal.  The functions of the bilateral lower extremities had limitation of joint motion and muscle weakness in each extremity.  Weight bearing was normal.  Propulsion was slow with some mild imbalance.  The Veteran was capable of managing his financial affairs.  The VA examiner stated that the Veteran had "multiple conditions under treatment which may contribute to his decrease[d] ability to take care of himself."  The diagnosis was angioedema.

The Board acknowledges that the December 2010 VA examiner found that the Veteran had "multiple conditions under treatment which may contribute to his decrease[d] ability to take care of himself."  This VA examiner undercut the probative value of his opinion by not identifying which of the Veteran's "multiple conditions under treatment" contributed to his problems with self-care.  This examiner also did not provide any opinion as to whether the Veteran's inability to perform dressing and undressing and bathing was considered in connection with his or her overall condition such that there was a factual need for the aid and attendance of another person.  See 38 C.F.R. § 3.352(a); see also Turco, 9 Vet. App. at 224.  Nor did this examiner provide any opinion as to whether the Veteran was so helpless as to need regular aid and attendance of another person.  The Board observes in this regard that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA examiner's December 2010 statement is viewed in the light most favorable to the Veteran, this evidence does not establish the Veteran's eligibility for SMP based on aid & attendance/housebound status.

In November 2011, another VA examiner stated that she had reviewed the claims file, including the Veteran's December 2010 VA examination.  This examiner stated that a review of the claims file showed that the Veteran had angioedema which was resolved, hypertension which was controlled and without myocardial infarction or cardiomyopathy, prostate cancer, status-post external beam radiation therapy (EBRT) in June 2009 which was doing well with a prostate specific antigen (PSA) of 0.05, no new bone pain, no problems voiding, and no hematuria, dyslipidemia, diabetes under good control with no neuropathy and no hypoglycemic episodes, chronic kidney disease with no anorexia and not on dialysis, vitamin B12 deficiency with impaired protective sensation and 5/5 bilateral muscle strength of his feet, and cataracts and branch retinal vein occlusion with visual acuity of 20/50 in the right eye and 20/25 in the left eye.  The VA examiner stated that all of the Veteran's diagnosed problems "do not require him to have aid and attendance."  This VA examiner also noted that, at the time of the December 2010 VA examination, the Veteran was not in a nursing home.  He traveled to the December 2010 VA examination by himself.  His gait was normal with a cane.  He could leave his home unrestricted.

The Board acknowledges the Veteran's lay assertions that his arthritis renders him so helpless as to need regular aid and attendance, entitling him to SMP.  The Veteran specifically complained on his October 2006 VA Form 9 that, although he needed assistance with housework, he could not afford to pay anyone to do this.  The competent evidence does not support the Veteran's assertions.  It demonstrates instead that none of the Veteran's current medical conditions render him so helpless as to need the regular aid and attendance of another person.  The Veteran's VA primary care physician confirmed in May 2009 that he did not need the regular aid and attendance of another person.  Although the VA examiner concluded in December 2010 that the Veteran was unable to perform dressing and undressing and bathing, this examiner did not state whether he had considered these difficulties in light of the Veteran's overall condition.  See 38 C.F.R. § 3.352(a).  A review of the December 2010 VA examination report suggests that, based on the Veteran's overall condition, he did not need the regular aid and attendance of another person at that time.  The December 2010 VA examiner stated that the Veteran had traveled to this examination by himself.  The Veteran was not permanently bedridden or currently hospitalized.  His best corrected vision in both eyes was not 5/200 or worse.  And he was not restricted in his ability to leave his home or travel.  The Board finds that the Veteran's overall condition in December 2010 persuasively suggests that he was not so helpless as to need the regular aid and attendance of another person.  Because it appears that the December 2010 VA examiner did not consider the Veteran's apparent difficulty in performing certain self-care tasks (dressing and undressing himself and bathing) in light of his overall condition, the Board finds this examination report to be less than probative on the issue of whether the Veteran is entitled to SMP based on the need for aid & attendance.  After reviewing the claims file, a different VA examiner subsequently concluded in November 2011 that none of the Veteran's conditions required him to have the regular aid and attendance of another person.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that he meets the basic eligibility criteria for SMP based on a need for the regular aid and attendance of another person.  Thus, the Board finds that the criteria for special monthly pension based on the need for aid and attendance are not met.

The Veteran also is not entitled to special monthly pension based on housebound status.  As noted, the Veteran does not have a single permanent disability rated 100 percent disabling or additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems.  The Veteran also has not been found to be housebound on any of the VA examinations conducted during the pendency of this appeal.  Although the Veteran complained on his October 2006 VA Form 9 that he had "difficulty...getting to my appointments," he has attended all of these examinations by himself.  This suggests that the Veteran was not prevented from leaving his home to attend his VA examinations or otherwise substantially confined to his home as a result of his disabilities.  Difficulty with these enumerated tasks also is not contemplated by the laws and regulations governing SMP based on housebound status; the eligibility criteria turn on whether the Veteran is confined substantially to his home or the immediate vicinity.  Although the Veteran complained at his most recent VA examination in December 2010 that "mostly he stays at home [and] only goes out for medical appointments," he did not suggest - and the VA examiner who saw him did not indicate - that he was housebound.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that he meets the basic eligibility criteria for special monthly pension based on housebound status.  Thus, the Board finds that the criteria for special monthly pension special monthly pension based on housebound status also are not met.


ORDER

Entitlement to special monthly pension based on the need for aid and attendance or housebound status is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


